Citation Nr: 0942894	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-39 339	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel

INTRODUCTION

The Veteran, who served on active duty including from 
September 1950 to February 1952, died in June 2005.  The 
Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado.

In July 2008, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.  In October 2008, the Board 
remanded the claim for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1. The Veteran died on June [redacted], 2005, at the age of 79; the 
immediate cause of death was heart failure, status post 
cardiac arrest due to severe 3 vessel coronary artery 
disease; other significant causes were history of 
cerebrovascular accident, chronic obstructive pulmonary 
disease, hypertension, increased lipids, and smoking.  

2. At the time of the Veteran's death, service-connection was 
in effect for posttraumatic stress disorder, rated 30 percent 
disabling.  



3. Coronary artery disease, cerebrovascular accident, chronic 
obstructive pulmonary disease, hypertension and increased 
lipids were not affirmatively shown to have had onset during 
service; heart disease and hypertension and cerebrovascular 
accident were not manifest to a compensable degree within one 
year of separation from service; coronary artery disease, 
cerebrovascular disease, chronic obstructive pulmonary 
disease, hypertension and increased lipids are unrelated to 
an injury, disease, or event of service origin; coronary 
artery disease, cerebrovascular disease, chronic obstructive 
pulmonary disease, hypertension and increased lipids were not 
caused by the service-connected posttraumatic stress 
disorder; and the posttraumatic stress disorder did not 
contribute substantially or materially to the cause of the 
Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the Veteran's death.  38 
U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.



The RO provided the Appellant pre- and post- adjudication 
VCAA notice by letters, dated in September 2005 and in July 
2008.  The Appellant was notified of the evidence needed to 
substantiate the claim of service connection for cause of 
death, namely, evidence that the Veteran's service-connected 
disability caused or contributed to the Veteran's death or 
evidence the Veteran died of a service-connected injury or 
disease.  

The Appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
her authorization VA would obtain any non-Federal records on 
her behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini at 18 Vet. App. 112 
(to the extent there was pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service connected, except for a statement of the conditions, 
for which the Veteran was service-connected at the time of 
his death).



To the extent that the VCAA notice came after the initial 
adjudication the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication. 
The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in June 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 

To the extent that a statement of the condition for which the 
Veteran was service-connected at the time of his death was 
omitted from the VCAA notice, the notice is deficient, which 
is a Type One error (failure to notify a claimant of what 
evidence is needed to substantiate the claim).  And a Type 
One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication. The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).

In this case, in the rating decision of October 2005, in the 
statement of the case of November 2006, and in the 
supplemental statement of the case in June 2009, copies of 
which were sent to the Appellant, the RO explained that the 
Veteran's servce-connected posttraumatic stress disorder did 
not contribute to the cause of his death.  After the issuance 
of the rating decision, the statement of the case, and the 
supplemental statement of the case, the Appellant had the 
opportunity to submit additional argument and evidence.  In 
her notice of disagreement and in her substantive appeal, the 
Appellant provided argument that the Veteran's 
service-connected posttraumatic stress disorder contributed 
to his death and she has submitted additional evidence to 
support her claim. 


The Appellant also received a copy of a medical opinion 
obtained from the Veterans Health Administration by the Board 
under the authority of 38 C.F.R. § 20.901, addressing, in 
part, the question of the posttraumatic stress disorder and 
the Veteran's death.  And she submitted additional argument 
in response. 

On the basis of the above, a reasonable person could be 
expected to understand that the Veteran was service-connected 
for posttraumatic stress disorder.  As VA provided the 
Appellant with reasonable notice of what was needed to 
support the claim and as there was a post-adjudicatory 
opportunity to submit additional argument and evidence, which 
the Appellant did, the VCAA notice Type One error did not 
affect the essential fairness of the adjudication and was 
therefore not prejudicial.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA medical records, and VA medical 
opinions.  The Board obtained an opinion from the Veterans 
Health Administration (VHA) in August 2009.  

The Appellant argues that the VHA opinion needs clarification 
because the opinion conflicts with another VA opinion.  The 
VHA expert was asked for an opinion, not to resolve an 
evidentiary conflict such as an opposing medical opinion.  It 
is the  Board's responsibility, as fact finder, to determine 
the probative value or weight of the admissible evidence, 
including the conflicting medical opinons.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

In June 2009, the Appellant provided authorization for the 
release of information from a private health-care provided 
and requested an additional thirty days to submit evidence in 
support of her claim, however this evidence has not been 
received.  


As the Appellant has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

According to the death certificate, the Veteran died on June 
[redacted], 2005, at the age of 79.  The cause of death was heart 
failure status post cardiac arrest due to severe 3 vessel 
coronary artery disease; other significant causes were 
history of cerebrovascular accident, chronic obstructive 
pulmonary disease, hypertension, increased lipids and 
smoking.  

At the time of the Veteran's death, service-connection was in 
effect for post-traumatic stress disorder, rated 30 percent 
disabling.  

The service treatment records to include the report of 
separation examination contain no complaint, finding, or 
history of the signs or symptoms of coronary artery disease, 
cerebrovascular disease, chronic obstructive pulmonary 
disease, hypertension and increased lipids.

After service, VA treatment records dated in November 2003 
show that the Veteran had a couple of stints places in his 
legs for poor circulation.  

Private medical records from March 2005 to April 2005, 
document chronic obstructive pulmonary disease, dyspnea, 
pulmonary hypertension, coronary artery disease and 
peripheral vascular disease.  The examiner indicated that 
emphysema and coronary artery disease were the major causes 
of the dyspnea. 

In statements and in testimony, the appellant argued the 
Veteran's service-connected post-traumatic stress disorder 
was a contributory cause of death as it caused or aggravated 
his heart disease and high blood pressure.  In July 2008, she 
testified that the Veteran was diagnosed with heart disease 
in the early 1970s.  

In July 2008, a VA psychiatrist indicated that he treated the 
Veteran for post-traumatic stress disorder, which is a highly 
stressful illness and it is known that heart disease is 
complicated by chronic stress.  The doctor expressed the 
opinion that the Veteran's heart disease was partially 
aggravated by the stress of post-traumatic stress disorder, 
leading to his death.  
        
In December 2008, another VA doctor expressed the opinion 
that the Veteran's post-traumatic stress disorder was not of 
sufficient severity to require additional treatment, but his 
medical condition was significantly deteriorating and post-
traumatic stress disorder did not materially or substantially 
contribute to his death.  

In March 2009, the same VA doctor noted that the Veteran had 
a myocardial infarction in 1984.  He indicated that based on 
the medical evidence it was unclear whether around the time 
of the Veteran's death his post-traumatic stress disorder was 
increasing in severity or intensity, and in fact the Veteran  
seemed to be well-stabilized by the medication regimen and 
reiterated his conclusion that the post-traumatic stress 
disorder did not contribute to the Veteran's death.  The 
doctor suggested that the combination of sleep medication for 
post-traumatic stress disorder in the setting where the 
Veteran was oxygen dependent for chronic obstructive 
pulmonary disease could have materially contribute to the 
Veteran's death, but as a psychiatrist he was not qualified 
to make that determination.  

In July 2009, the Board requested an opinion from the VHA, 
and posed the following questions:

1. Generally, is there medical or scientific evidence 
that post-traumatic stress disorder "aggravates" 
coronary artery disease? 

In this context, the term "aggravation" means a 
permanent increase in the severity of coronary 
artery disease, as contrasted to temporary or 
intermittent worsening of symptoms, due to post-
traumatic stress disorder. 

2. If there is no medical or scientific evidence that 
post-traumatic stress disorder aggravates coronary 
artery disease, please provide a rationale for your 
opinion and cite to the medical or scientific evidence 
to support your conclusion. 

3. Only if there is medical or scientific evidence that 
post-traumatic stress disorder aggravates coronary 
artery disease, please answer the following question, in 
this case, specifically, on the evidence of record: 

Is it more likely than not (probability greater than 50 
percent), at least as likely as not (probability of 50 
percent), or less likely than not, probability of less 
than 50 percent) that the service-connected post-
traumatic stress disorder aggravated coronary artery 
disease to the extent that post-traumatic stress 
disorder contributed to the cause of the Veteran's 
death?

4. Alternatively and independently of the response to 
either Questions 2 or 3, did sleep medication for post-
traumatic stress disorder in conjunction with oxygen 
dependence for nonservice-connected chronic obstructive 
pulmonary disease contribute to the cause of the 
Veteran's death? 

In the context of Questions 3 and 4, a contributory 
cause of death is inherently one not related to the 
principal cause of death.  In determining whether 
the service-connected disability contributed to 
death, it must be shown that it contributed 
substantially or materially; that it combined to 
cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to 
show that it casually shared in producing death, 
but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Also, there are primary causes of death which by 
their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable 
basis for holding that a service-connected 
condition was of such severity as to have a 
material influence in accelerating death.  In this 
situation, however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such condition 
affected a vital organ and was of itself of a 
progressive or debilitating nature. 
38 C.F.R. § 3.312(c)(4).

In August 2009, the VHA examiner, a cardiologist, concluded 
with a high degree of medical certainty that the Veteran's 
post-traumatic stress disorder did not lead to worsening of 
his coronary artery disease, congestive heart failure or 
consequent death as cardiac literature does not support the 
conclusion that post-traumatic stress disorder causes or 
exacerbates coronary artery disease.  The VHA examiner noted 
that some of the psychological literature suggests that there 
may be a relationship, however the evidence is still very 
premature for any evidence based causal relationship to be 
determined.  Further, the VHA examiner explained that there 
is no documented evidence that sleep medication for post-
traumatic stress disorder, which was given to the Veteran who 
had oxygen dependent chronic obstructive pulmonary disease, 
contributed to his death.  

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where an appellant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholoson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for heart disease and hypertension, if the 
disability is manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Appellant argues that that the VHA opinion did not 
provide an adequate rationale, conflicted with another VA 
opinion, and had inaccurate facts, and the opinion should be 
afforded little probative value. 

The factual and legal questions presented are: a.) whether 
service connection is warranted for coronary artery disease, 
cerebrovascular disease, chronic obstructive pulmonary 
disease, hypertension and increased lipids and smoking, which 
were identified on the death certificate as having caused the 
veteran's death and b.) whether the service-connected post-
traumatic stress disorder contributed substantially or 
materially to the cause of the Veteran's death.  38 C.F.R. § 
3.312(c).

Based on the available service treatment records, coronary 
artery disease, cerebrovascular disease, chronic obstructive 
pulmonary disease, hypertension and increased lipids were not 
affirmatively shown to be present during service and service 
connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) 
is not established. 

Nevertheless, service connection of the fatal condition may 
still be established by continuity of symptomatology after 
service, or by the diagnosis of the disability after service, 
when all the evidence, including that pertinent to service, 
establishes that the fatal condition was incurred in service.

After service, the first indication the Veteran had heart 
problems was in the early 1970s, as reflected by the Veteran 
testimony in July 2008.  The pulmonary disease and pulmonary 
hypertension were noted in 2005 and increased lipids were 
noted on the death certificate in June 2005.  The absence of 
documented complaints associated with the Veteran's fatal 
condition from 1952 to the early 1970s, is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (It was proper to consider the Veteran's entire medical 
history, including a lengthy period of absence of 
complaints.).  For this reason, the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death based on continuity of 
symptomatology of the fatal conditions under 38 C.F.R. § 
3.303(b).

Also, the initial documentation of heart disease and 
hypertension, is well beyond the one-year presumptive period 
for manifestation of heart disease and hypertension as a 
chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

As for service connection for the cause of death based on the 
initial documentation after service under 38 C.F.R. § 
3.303(d), none of the fatal conditions is under case law a 
disease where lay observation has been found to be competent 
to establish a diagnosis and the determination as to the 
presence of the disability therefore is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
Veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159. 

Although service connection may be established for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service is considered, as there 
is no competent evidence of record that relates the coronary 
artery disease, cerebrovascular disease, chronic obstructive 
pulmonary disease, hypertension and increased lipids  to an 
injury, disease, or event of service origin, service 
connection for coronary artery disease, cerebrovascular 
disease, chronic obstructive pulmonary disease, hypertension 
and increased lipids under 38 C.F.R. § 3.303(d) is not 
established.

As for tobacco abuse as a contributory cause of death, as the 
claim was received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
Veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).

As for the appellant's testimony and statements in which she 
associates the Veteran's heart disease with his service-
connected post-traumatic stress disorder, where, as here, the 
determinative issue involves a question of medical causation, 
which is not capable of lay observation, competent medical 
evidence is required to substantiate the claim, because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

The competent medical evidence of record, consists of VA 
opinions in July 2008, December 2008 and March 2009 and a VHA 
opinion in August 2009.  

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VHA opinion because the opinion is 
supported by a rationale, detailed and consistent with other 
evidence of record.  The examiner reviewed the claims folder 
and determined that based on medical literature and research, 
the Veteran's post-traumatic stress disorder did not cause or 
exacerbate his fatal coronary artery disease and there is no 
documented evidence that sleep medication prescribed for the 
post-traumatic stress disorder could have contributed to his 
death.  The Board rejects the favorable VA opinion in July 
2008 as while the examiner noted that heart disease is 
complicated by stress, he did not provide a rationale for his 
opinion that the Veteran's heart disease was partially 
aggravated by the stress of his post-traumatic stress 
disorder leading to his death.  A mere conclusion statement 
is insufficient to allow the Board to make an informed 
decision as to the weight to assign to the medical statement.  
Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  
Conversely, the VHA opinion was based on medical principles 
and applied to the facts of the case and is consistent with 
the other VA opinions in December 2008 and March 2009.  
Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).

As the weight of the evidence shows that the service-
connected post-traumatic stress disorder did not contribute 
substantially or materially to the cause of the Veteran's 
death, and there is no evidence to suggest that the post-
traumatic stress disorder caused or exacerbate any other 
fatal condition, there is no basis to conclude that a 
service-connected disability caused or contributed to the 
cause of Veteran's death.  38 C.F.R. § 3.312(c).

As the Board may consider only independent medical evidence 
to support its findings on the questions of medical 
diagnoses, not capable of lay observation, and of medical 
causation, and as the preponderance of the evidence is 
against the claim of service connection for the cause of the 
Veteran's death, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


